Citation Nr: 1035586	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a perforated right kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Fargo, North 
Dakota Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An October 2009 Board decision denied, in pertinent part, 
entitlement to an initial rating in excess of 10 percent for 
residuals of a perforated right kidney.  The Veteran thereafter 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court) which, upon an July 2010 Joint Motion For 
Partial Remand, promulgated an Order on July 8, 2010 that 
(essentially) vacated that part of the Board's October 2009 
decision that denied the claim of entitlement to an initial 
rating in excess of 10 percent for residuals of a perforated 
right kidney.

The October 2009 Board decision also denied entitlement to 
service connection for kidney infections and spasms, claimed as 
secondary to service-connected residuals of a perforated right 
kidney.  The parties agreed (Joint Motion, page 1) that that 
claim should be affirmed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for 
residuals of a perforated right kidney.  The July 2010 Joint 
Motion noted (page 2), in pertinent part, that the Board's 
October 2009 decision did not address whether the Veteran "could 
be entitled to a higher initial rating under 38 C.F.R. § 
4.115a."  In particular, the Joint Motion observed (page 3) that 
there was "sufficient medical evidence of record to indicate 
that the Appellant's urinary frequency could be related to his 
kidney condition."

Based on the language in the October 2009 Joint Motion, the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and severity of his service-connected 
residuals of a perforated right kidney disability.  In 
particular, the examination should contain findings as to whether 
the Veteran has any urinary frequency disability that is related 
to his service-connected kidney condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine the 
nature and severity of his service-
connected residuals of a perforated right 
kidney disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.

The examiner is specifically requested to 
state whether it is at least as likely as 
not that the Veteran has any chronic 
genitourinary abnormality, to include renal 
or voiding dysfunctions, infections, or 
combination thereof, to include urinary 
frequency, that is related to his service-
connected right kidney disability.

2.  The AOJ should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 10 percent for residuals of a 
perforated right kidney.  In readjudicating 
the claim, the AOJ must consider the 
provisions of 38 C.F.R. § 4.115a as well as 
Diagnostic Codes 7803, 7804, 7805, prior to 
and from August 30, 2002, including that 
portion of the Rating Schedule pertaining 
to the rating of skin disorders (38 C.F.R. 
§ 4.118) that became effective October 23, 
2008.  If the benefit sought is not granted 
to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and the 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


